Mount, C. L
Appellant brought this action to recover from respondent for two items under a contract of lease entered into between, the parties, which items are as follows: (1) For the expenses of shipping a logging engine from Barnston to Seattle in King county, alleged to be $493.50, and (2) for repairs of said engine amounting to $62.34. The respondent pleaded a former adjudication, which was sustained by the trial court. Plaintiff appeals.
The facts are not disputed. It appears that the appellant in this action, some time in July, 1903, brought an action in replevin to recover possession of a certain logging engine, and for damages. At the time that action was begun, the property was delivered by the sheriff into the possession of the plaintiff therein. Thereafter, in September, 1903, the *436appellant in this action, being tbe plaintiff in that action, filed a supplemental complaint, and alleged damages for removing tbe engine from the woods to Seattle, for unloading tbe same from a car, and for repairs to tbe engine, being tbe same items now sued for in tbis action. An answer was filed by the respondent, denying tbe allegations of tbe supplemental complaint. Thereafter, tbe replevin cause was tried before tbe court without a jury. Upon tbe trial, evidence was offered to prove tbe items set out in tbe supplemental complaint, excepting the item relating to tbe repairs to the engine, concerning which no evidence was offered. Tbe respondent offered evidence to. controvert tbe evidence offered by appellant on the items of the supplemental complaint. After the evidence was all in, the court found tbat appellant bad sustained no damages by reason of tbe detention and withholding of said property by tbe respondent, and entered a judgment accordingly. No appeal was prosecuted from tbat judgment.
Subsequently, appellant brought tbis action to recover for tbe same items alleged in tbe supplemental complaint in tbe replevin action. Tbe cause was tried to tbe same court and judge who tried tbe replevin action, and, upon the record in that case, the court found that there was a former adjudication of the issues in this case, and dismissed the action. We think these facts clearly show a former adjudication of tbe question in issue, and bring this case clearly within the case of Stern v. Washington Nat. Bank, 14 Wash. 511, 45 Pac. 37.
Tbe judgment of tbe lower court is affirmed for tbe reasons therein stated.
Crow, Boot, Budkin, and Fullerton, JJ., concur.